 
 
I 
108th CONGRESS 2d Session 
H. R. 5028 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2004 
Mrs. Jones of Ohio (for herself, Mr. LaTourette, Mr. Kucinich, Mr. Pascrell, and Mr. Strickland) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To allow a waiver or exemption of certain requirements for restricted airspace if security is not reduced. 
 
 
1.Certain Restricted Air Space WaiverSection 521(a)(2) of the Transportation, Treasury, and Independent Agencies Appropriations Act, 2004 (Public Law 108–199, div. F) is amended— 
(1)by striking and at the end of subparagraph (B)(v); 
(2)by striking the period at the end of subparagraph (C) and inserting the following: ; and; and 
(3)by adding at the end the following: 
 
(D) to allow the operation of an aircraft participating in an air show in restricted airspace if the Administrator of the Federal Aviation Administration, in consultation with the Secretary of the Department of Homeland Security, determines that the safety of an event is not compromised.. 
 
